ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	  Remaining Claims 1-4, 6-14 and 16-22  are allowed.  

REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reasons for allowance: 
	
 The prior arts of record fail to teach, make obvious , or suggest, alone or in combination, a system and  a method for remote viewing and control of self-driving vehicles, comprising, among other limitations,  at 3App/. No. 16/288,228 Amendment dated April 28, 2021Reply to Office Action of January 29, 2021an execution location containing a self-driving vehicle, controlling a capture assembly of an execution subsystem to capture multimedia data depicting the execution location; transmitting the multimedia data from a server of the execution subsystem, for presentation at an operator location remote from the execution location; at a computing device of an operator subsystem at the operator location, establishing a connection with the server, receiving the multimedia data from the server and controlling a display assembly of the operator subsystem to present the multimedia data  on an interior of an operator  enclosure of the operator subsystem, the operator enclosure supporting the display assembly; at the computing device, receiving operational commands and transmitting the operational .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663